Order of Onondaga County Court and judgment of Syracuse Municipal Court unanimously reversed on the law and facts, without costs, and complaint dismissed, without costs. Memorandum: The plaintiff was a tenant in the defendant’s two-family house in the City of Syracuse. The grade of the land upon which the house stood was several feet above the street level and there were concrete steps leading from a platform at the foot of the front porch stairs to the sidewalk. The plaintiff wife fell down these steps. The judgment in her favor is based upon the theory that the jury might find the defendant guilty of negligence for failing to erect a handrail alongside the concrete steps. There is no common-law duty requiring a landlord to erect a handrail for an exterior stairway in the absence of a defective condition or unusual hazard (Bohlig v. Schmitt, 5 A D 2d 1002, affd. 5 N Y 2d 885; Gauss v. State of New York, 286 App. Div. 934). There was no evidence in this case of a defective condition or unusual hazard. (Appeal from order of Onondaga County Court affirming a judgment of Municipal Court of Syracuse, in favor of plaintiff in a negligence action.) Present—Williams, P. J., Goldman, Halpern, McClusky and Henrv, JJ.